United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2075
Issued: June 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2010 appellant, through his attorney, filed a timely appeal from a June 24,
2010 merit decision of the Office of Workers’ Compensation Programs hearing representative
denying his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his right knee
condition is causally related to the July 1, 2009 employment incident.
FACTUAL HISTORY
On July 16, 2009 appellant, then a 38-year-old motor vehicle operator, filed a traumatic
injury claim alleging that on July 1, 2009 he sustained an injury to his right knee as a result of
1

5 U.S.C. § 8101 et seq.

walking up the stairs at work. He stopped work on July 1, 2009. In a supplemental signed
personal statement, appellant reported that on July 1, 2009 at approximately 5:45 a.m. he walked
up eight flights of stairs at work because the power was out in his building. He explained that
around the fourth floor he twisted his knee, but continued to climb the stairs even though he
experienced significant pain.
Appellant was initially examined at the occupational health department at his work. In a
July 1, 2009 medical note, a nurse practitioner and Dr. Ramesh Padiyar, an internist, reported
that appellant was walking up the stairs because the power was out when he felt pain in his right
knee. Dr. Padiyar did not report a fall or history of trauma. He noted that appellant’s right knee
was not red, swollen, or bruised and recommended light duty. In a July 2, 2009 follow-up report,
Dr. Padiyar reviewed appellant’s x-ray, which did not reveal any evidence of an acute fracture,
dislocation, or abnormality and authorized appellant to return to full duty.
In a July 14, 2009 medical report, Dr. Vasilios Moutzouros, a Board-certified orthopedic
surgeon, reported that appellant’s right knee had been painful since June 30, 2009 when he was
going up a flight of stairs and felt a pop over his right knee. He reviewed appellant’s medical
history and noted that appellant was initially seen a few years ago for knee difficulties, which
was diagnosed as significant patellar tendinitis and resulted in a left knee arthroscopy. The
examination revealed that appellant was unable to do a straight leg raise and had a positive defect
at the proximal patellar tendon with significant swelling and effusion in the knee.
Dr. Moutzouros recommended a magnetic resonance imaging (MRI) scan examination because
he believed appellant may have sustained a patellar tendon rupture.
On July 27, 2009 appellant underwent an MRI scan examination of his right knee
interpreted by Dr. Mark Diamond, a Board-certified diagnostic radiologist. The MRI scan
revealed a large joint effusion with the patellofemoral compartment, significant artilage loss
medially and a full thickness cartilage defect within the weight-bearing portion of the femoral
condyle. Dr. Diamond noted that the MRI scan suggested a fat pad impingement syndrome,
patellofemoral degenerative change and somewhat focal, large chondral defect from the medial
femoral condylo.
In a July 21, 2009 medical report, Dr. Robert A. Teitge, a Board-certified orthopedic
surgeon, confirmed that appellant was seen for an acute right knee injury and provided a history
of injury. He stated that on July 1, 2009 appellant walked up eight flights of stairs and realized
that his knee was swollen when he reached the top of the staircase. Appellant further informed
him that on July 4, 2009 he went to the hospital emergency room because his knee was still
swollen and painful. Dr. Teitge conducted a physical examination and reviewed appellant’s MRI
scan report. He observed a moderate fragment off the center of the medial femoral condyle
articular surface and diagnosed appellant delamination with a defect in the center of articular
surface. Dr. Teitge recommended an arthroscopy for removal of loose body and, in an
August 13, 2009 letter, he authorized appellant to undergo right knee arthroscopy and excused
him from work for four weeks.
On October 15, 2009 the Office advised appellant that the evidence was insufficient to
support that the alleged July 1, 2009 event occurred as alleged and requested additional
information. It asked him to clarify what happened on July 1, 2009 which caused his alleged

2

knee injury and to provide a statement from any witnesses. The Office further requested a
comprehensive medical report from appellant’s treating physician which should include a history
of injury, treatment and examination results, diagnosis and a doctor’s opinion, with stated
medical reasons, explaining how the alleged July 1, 2009 event caused or aggravated his knee
condition. It specifically requested for the physician to explain the relationship between
appellant’s preexisting degenerative condition and the alleged July 1, 2009 knee injury.
Appellant responded by providing a July 4, 2009 MRI scan report interpreted by
Dr. Matthew Rheinboldt, a Board-certified diagnostic radiologist, who observed a large effusion
and focal irregularity of the lateral tibial plateau and mild spurring at the anterior intercondylar
eminence and minimal patellar pole spurring. Dr. Rheinboldt diagnosed appellant with large
effusion, but he could not rule out second fracture lateral tibial plateau with the possibility of
accompanying internal ligamentous derangement.
In a November 12, 2009 decision, the Office denied appellant’s traumatic injury claim on
the grounds of insufficient evidence establishing that he sustained an injury in the performance
of duty. It determined that the factual evidence failed to demonstrate that the alleged July 1,
2009 employment incident occurred as alleged and to explain the mechanism of injury for what
caused appellant’s alleged knee condition.
On November 24, 2009 appellant, through his representative, requested a telephone
hearing. Prior to the hearing, he provided a January 6, 2010 signed personal statement.
Appellant stated that on July 1, 2009 at approximately 4:45 a.m., he had to climb approximately
100 to 110 stairs because the building did not have power. As he was walking up the winding
stairs, he felt his knee give out and heard a pop, causing him pain, but continued walking up the
stairs to get to his office.
Appellant also provided a July 4, 2009 emergency room report by Dr. Tony Kanluen,
Board-certified in emergency medicine, who reviewed appellant’s medical history and reported
that he injured his right knee five days ago at home when he ran up eight flights of stairs and
experienced pain in his right knee. Upon physical examination, Dr. Kanluen observed some
swelling and mild spurring at the anterior intercondylar eminence and minimal patellar pole.
X-rays also revealed a large effusion and focal irregularity of the lateral tibial plateau.
Dr. Kanluen ultimately diagnosed appellant with a large right knee traumatic effusion but could
not rule out second fracture lateral. He also resubmitted the July 4, 2009 MRI scans results
interpreted by Dr. Rheinboldt.
In an April 1, 2010 letter, Dr. Angelia Mosley-Williams, a Board-certified internist who
specializes in rheumatologist, stated that appellant was initially seen on August 29, 2007 for knee
pain and was eventually diagnosed with osteochondritis dessicans of his knees. She reported that
he continued to complain of right knee pain and reported that on July 1, 2009 his knee gave out
while climbing stairs at work due to severe pain. Dr. Mosley-Williams reviewed appellant’s
MRI scan reports and noted a large chondral defect and osteoarthritis of the patellofemoral
joints. She further explained that according to rheumatology literature his right knee gave out
because knees with osteoarthritis do give way during weight-bearing activities. Dr. MosleyWilliams also noted that appellant’s pain would increase due to the progression of his
osteoarthritis.

3

On April 13, 2010 a telephone hearing was held with appellant’s attorney and a
representative from the employing establishment. Appellant stated that in August 2007 he was
diagnosed with early onset of osteoarthritis in his knees, but that this knee condition was not
work related. He eventually underwent surgery on his left knee in January 2008. Appellant then
explained that on July 1, 2009 he climbed about 100 winding stairs to the fourth floor because
the power was out. He began to feel right knee pain around the second floor but continued to
walk up the stairs when the pain became so severe that his knee gave out. Appellant did not fall,
but continued to climb the stairs to reach his office despite the pain.
Appellant further described the medical treatment he received. On July 1, 2009 he was
examined by the employee health unit at work, who recommended that he return to light-duty
work to see if the swelling in his knee would go down and authorized him to full duty on
July 2, 2009. When appellant’s knee pain did not improve by July 4, 2009, he went to the
emergency room where an x-ray was taken and fluid was drained from his knee. The Office
hearing representative pointed out that Dr. Kanluen stated in his emergency room report that
appellant injured his knee at home on June 30, 2009 and that the medical evidence failed to
contain a physician’s opinion establishing whether and how the July 1, 2009 event caused or
aggravated his knee condition. He emphasized the fact that because appellant had a preexisting
knee condition, the Office needed a definitive opinion and explanation as to how walking up the
stairs on July 1, 2009 caused the new injury. Appellant refuted that the accurate date of injury
was July 1, 2009 at work, and he did not know why Dr. Kanluen noted an incorrect date. His
representative further asked to hold the record open for 30 days in order to provide the necessary
medical evidence. No additional information was received.
By decision dated June 24, 2010, the Office affirmed the November 12, 2009 Office
denial with modification. It determined that the evidence was sufficient to establish fact of
injury, but the record was void of sufficient medical evidence demonstrating that appellant’s
right knee condition was causally related to the July 1, 2009 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

4

There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.7 An employee may establish that the
employment incident occurred as alleged but fail to show that his disability or condition relates
to the employment incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.9 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident.10 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.11
In addition, under the Act, when employment factors cause an aggravation of
underlying physical condition, the employee is entitled to compensation for the periods
disability related to the aggravation.12 When the aggravation is temporary and leaves
permanent residuals, compensation is not payable for periods after the aggravation ceased.13
the employment exposure causes a permanent condition, the employee may be entitled
continuing compensation.14

an
of
no
If
to

ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a knee condition causally related to walking up several flights of stairs at work on
July 1, 2009. The Office accepted that the July 1, 2009 employment incident occurred as alleged
and that appellant sustained a knee condition. The issue is whether the medical evidence
6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

Paul E. Thams, 56 ECAB 503 (2005).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

B.B., 59 ECAB 234 (2007); Victor J. Woodhams, supra note 10 at 352; D.S., Docket No. 09-860 (issued
November 2, 2009).
12

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

13

Id.

14

James C. Ross, 45 ECAB 424, 429 (1994); Gerald D. Alpaugh, 31 ECAB 589, 596 (1980).

5

establishes that appellant’s knee condition was causally related to the accepted employment
incident.
The record establishes that appellant suffers from a preexisting knee condition that is not
work-related and underwent a left knee arthroscopy in January 2008. In an April 1, 2010 letter,
Dr. Mosley-Williams stated that she initially saw appellant on August 29, 2007 for
osteochondritis dessicans of his knees and related that he experienced severe knee pain on July 1,
2009 while climbing stairs at work. She reviewed his MRI scan results and noted a large
chondral defect and osteoarthritis of the patellofemoral joints. Dr. Mosley-Williams explained
that appellant’s right knee gave out because knees with osteoarthritis give way during
weight-bearing activities. Although she provides an accurate history of injury, she did not offer
any medical rationale explaining how climbing up the stairs at work would aggravate appellant’s
preexisting osteoarthritis or cause any new injury. Dr. Mosley-Williams did not provide a
medical opinion which sufficiently described or explained the medical process through which the
July 1, 2009 work event would have caused or aggravated the claimed injury.15
After the July 1, 2009 employment incident, appellant was first examined by the
occupational health department at his work. Dr. Padiyar stated that appellant was walking up the
stairs and felt pain in his right knee. He observed no redness, swelling or bruising and
recommended light duty. In a July 2, 2009 follow-up report, Dr. Padiyar observed no swelling or
bruising and noted that x-rays did not reveal a fracture, dislocation or articular abnormalities.
While he provides an accurate history of injury on July 1, 2009 appellant was walking up the
stairs at work, he does not claim that this event caused any diagnosed medical condition or
aggravated appellant’s preexisting knee problems.16 Dr. Padiyar also does not provide a firm
medical diagnosis, but only states that appellant experienced pain, which is not a compensable
medical diagnosis.17 Thus, these reports are insufficient to establish causal relationship.
Appellant was also examined in the emergency room by Dr. Kanluen. In a July 4, 2009
hospital record, Dr. Kanluen stated that appellant complained of a right knee injury that occurred
five days ago at home when he ran up eight flights of stairs. X-rays revealed a large effusion and
focal irregularity of the lateral tibial plateau. Dr. Kanluen noted that appellant sustained a right
knee traumatic effusion. Appellant alleges, however, that he sustained an injury on July 1, 2009
at work, not at home five days earlier on June 30, 2009, as Dr. Kanluen stated. Similarly, in a
July 14, 2009 report, Dr. Moutzouros reported the date of injury as June 30, 2009 and explained
that appellant felt a pop as he was going up the flight of stairs. While both doctors provided a
firm medical diagnosis, they also listed an incorrect date of injury, and thus, did not provide an
accurate history of the employment injury as appellant alleged. Without a correct history of
injury, these reports are not based upon a complete and factual background and are thus, of
limited probative value in establishing appellant’s claim.18
15

J.Z., 58 ECAB 529 (2007); see also Thomas L. Hogan, 47 ECAB 323 (1996).

16

S.E., Docket No. 08-2214 (issued May 6, 2009); J.F., Docket No. 09-1061 (issued November 17, 2009).

17

Robert Broome, 55 ECAB 339, 342, (2004); C.B., Docket No. 09-2027 (issued May 12, 2010).

18

See M.W., 57 ECAB 710 (2006); John W. Montoya, 54 ECAB 306 (2003); B.H., Docket No. 10-907 (issued
November 9, 2010).

6

Appellant also provided a July 21, 2009 medical report from Dr. Teitge, who stated that
on July 1, 2009 appellant’s knee became swollen after walking up eight flights of stairs at work.
He conducted a physical examination and reviewed appellant’s MRI scan results. Dr. Teitge
diagnosed appellant with delamination with a defect in the center of articular surface and
recommended a right knee arthroscopy. He, however, does not provide any opinion on the cause
of appellant’s diagnosed knee condition. Dr. Teitge only states that appellant’s knee was swollen
when he reached the top of the staircase without explaining how walking up the stairs resulted in
appellant’s knee condition. He also fails to mention appellant’s preexisting knee condition. As
medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value, Dr. Teitge’s report fails to establish causal relationship in
this case.19 In addition, appellant’s July 4 and 17, 2009 MRI scan results interpreted by
Dr. Rheinboldt and Dr. Diamond do not provide any opinion regarding the etiology of
appellant’s knee condition, and are likewise, insufficient to meet his burden of proof.
On October 15, 2009 the Office advised appellant of the medical evidence needed to
establish his claim. Furthermore, the Office hearing representative again informed him that he
needed to provide a medical opinion from his physician explaining how walking up the stairs
caused a new knee injury or contributed to his preexisting knee condition. Appellant failed to
submit such probative medical opinion in this case and, thus, did not meet his burden of proof to
establish his claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a knee injury on July 1, 2009.

19

A.D., 58 ECAB 149 (2006); C.B., Docket No. 09-2027 (issued May 12, 2010).

7

ORDER
IT IS HEREBY ORDERED THAT the June 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

